DETAILED ACTION
Claims 1-23 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 4/23/2020 has been considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “a measured pit volume”, in line 8, which is improper because there is a previous recitation of a measured pit volume.  Suggested correction is for the limitation to read “the measured pit volume”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a measured pit volume” will be interpreted as “the measured pit volume” that is present in the preceding limitations.
Claim 8 is objected to because of the following informalities: the claim recites “a sum of scaled and historical readings”, in lines 1 and 2, which is improper because there is a previous recitation of a sum of scaled and historical readings.  Suggested correction is for the limitation to read “the sum of scaled and historical readings”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a sum of scaled and historical readings” will be interpreted as “the sum of scaled and historical readings” that is present in the preceding limitations.

Claim 9 is objected to because of the following informalities: the claim recites “weights”, in line 1, which is improper because there is a previous recitation of weights.  Suggested correction is for the limitation to read “the weights”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “weights” will be interpreted as “the weights” that is present in the preceding limitations.

Claim 9 is objected to because of the following informalities: the claim recites “hole depths”, in line 3, which is improper because there is a previous recitation of hole depths.  Suggested correction is for the limitation to read “the hole depths”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “hole depths” will be interpreted as “the hole depths” that is present in the preceding limitations.
Claim 10 is objected to because of the following informalities: the claim recites “bit depths”, in line 3, which is improper because there is a previous recitation of bit depths.  Suggested correction is for the limitation to read “the bit depths”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “bit depths” will be interpreted as “the bit depths” that is present in the preceding limitations.

Claim 10 is objected to because of the following informalities: the claim recites “hole depth”, in line 3, which is improper because there is a previous recitation of hole depth.  Suggested correction is for the limitation to read “the hole depth”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “hole depth” will be interpreted as “the hole depth” that is present in the preceding limitations.

Claim 12 is objected to because of the following informalities: the claim recites “estimated pit volume”, in lines 5 and 6, which is improper because there is a previous recitation of estimated pit volume.  Suggested correction is for the limitation to read “the estimated pit volume”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “estimated pit volume” will be interpreted as “the estimated pit volume” that is present in the preceding limitations.

Claim 17 is objected to because of the following informalities: the claim recites “weights”, in line 3, which is improper because there is a previous recitation of weights.  Suggested correction is for the limitation to read “the weights”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “weights” will be interpreted as “the weights” that is present in the preceding limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33, 34, 37, 40-41, 46-48, 50, 52, 55, 58, 60, 62-63, 65 of U.S. Patent No. 10,683,744. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims may be differently worded, they still define the same invention.
Instant application
US Patent 10,683,744
Claim 1
Claims 33, 52 and 55
A method for detecting at least one of an influx event and a loss event during well drilling, the method comprising:

(a) determining, using a processor, an estimated pit volume, wherein the processor determines the estimated pit volume as one of a value less than or equal to a trailing median of a measured pit volume and a value greater than or equal to the trailing median of the measured pit volume;

determining, using the processor, a pit volume difference between the estimated pit volume and a measured pit volume, and:

when the processor determines the estimated pit volume as the value less than or equal to the trailing median, whether the magnitude of the pit volume difference exceeds an influx event threshold and the measured pit volume exceeds the estimated pit volume; and


when the processor determines the estimated pit volume as the value greater than or equal to the trailing median, whether the magnitude of the pit volume difference exceeds a loss event threshold and the estimated pit volume exceeds the measured pit volume;


when the processor determines that the magnitude of the pit volume difference exceeds the influx event threshold and the measured pit volume exceeds the estimated pit volume, identifying the influx event as occurring; and




when the processor determines that the magnitude of the pit volume difference exceeds the loss event threshold and the estimated pit volume exceeds the measured pit volume, identifying the loss event as occurring.
(CLM 33) A method for detecting at least one of an influx event and a loss event during well drilling, the method comprising:

(CLM 52)wherein the processor determines the
estimated pit volume as a value less than or equal to a trailing median of the measured pit
volume, and the processor uses the estimated pit volume to identify the influx event as
occurring.

(CLM 33) a pit volume difference between the estimated pit volume and a measured
pit volume;

(CLM 52)wherein the processor determines the
estimated pit volume as a value less than or equal to a trailing median of the measured pit
volume, and the processor uses the estimated pit volume to identify the influx event as
occurring.

(CLM 55) wherein the processor determines the estimated pit volume as a value greater than or equal to a trailing median of the measured pit volume, and the processor uses the estimated pit volume to identify the loss event as occurring.

(CLM 33) when the processor determines that the magnitude of the pit volume difference exceeds the pit volume influx event threshold, the measured pit volume exceeds the estimated pit volume, the magnitude of the flow estimate difference exceeds the flow out influx event threshold, and the measured flow out exceeds the estimated flow out, identifying the influx event as occurring; and

(CLM 33) when the processor determines that the magnitude of the pit volume difference exceeds the pit volume loss event threshold, the estimated pit volume exceeds the measured pit volume, the magnitude of the flow out difference exceeds the flow out loss event threshold, and the estimated flow out exceeds the measured flow out, identifying the loss event as occurring.
Claim 2
Claim 52
wherein the estimated pit volume is determined as the value less than or equal to the trailing median of the pit volume.
wherein the processor determines the estimated pit volume as a value less than or equal to a trailing median of the measured pit volume, and the processor uses the estimated pit volume to identify the influx event as occurring.
Claim 3
Claim 55
wherein the estimated pit volume is determined as the value greater than or equal to the trailing median of the pit volume.
wherein the processor determines the estimated pit volume as a value greater than or equal to a trailing median of the measured pit volume, and the processor uses the estimated pit volume to identify the loss event as occurring.
Claim 5
Claim 33
determining, using a processor, an estimated flow out, wherein the estimated flow out comprises a sum of scaled and historical measured flow in readings, wherein weights used to scale the measured flow in readings are determined using the measured flow in readings measured during or around one or both of pump on and off transient events;

determining, using the processor, a flow out difference between the estimated flow out and measured flow out, and at least one of: (i) whether the magnitude of the flow out difference exceeds an influx event threshold and the measured flow out exceeds the estimated flow out; and (ii) whether the magnitude of the flow out difference exceeds a loss event threshold and the estimated flow out exceeds the measured flow out;







(c) when the processor determines that the flow out difference exceeds the influx event threshold and the measured flow out exceeds the estimated flow out, identifying the influx event as occurring; and





(d) when the processor determines that the flow out difference exceeds the loss event threshold and the estimated flow out exceeds the measured flow out, identifying the loss event as occurring.
an estimated pit volume and an estimated flow out, wherein the estimated flow out comprises a sum of scaled and historical measured flow in readings, wherein weights used to scale the measured flow in readings are determined using the measured flow in readings measured during or around one or both of pump on and off transient events;

(iii) a flow out difference between the estimated flow out and a measured flow out; (iv) at least one of: (1) whether the magnitude of the pit volume difference exceeds a pit volume influx event threshold, the measured pit volume exceeds the estimated pit volume, the magnitude of the flow estimate difference exceeds a flow out influx event threshold, and the measured flow out exceeds the estimated flow out; and (2) whether the magnitude of the pit volume difference exceeds a pit volume loss event threshold, the estimated pit volume exceeds the measured pit volume, the magnitude of the flow out difference exceeds a flow out loss event threshold, and the estimated flow out exceeds the measured flow out;

(b) when the processor determines that the magnitude of the pit volume difference exceeds the pit volume influx event threshold, the measured pit volume exceeds the estimated pit volume, the magnitude of the flow estimate difference exceeds the flow out influx event threshold, and the measured flow out exceeds the estimated flow out, identifying the influx event as occurring; and

(c) when the processor determines that the magnitude of the pit volume difference exceeds the pit volume loss event threshold, the estimated pit volume exceeds the measured pit volume, the magnitude of the flow out difference exceeds the flow out loss event threshold, and the estimated flow out exceeds the measured flow out, identifying the loss event as occurring.
Claim 6
Claim 34
wherein the processor determines whether the magnitude of the flow out difference exceeds the influx event threshold and the measured flow out exceeds the estimated flow out, and whether the magnitude of the flow out difference exceeds the loss event threshold and the estimated flow out exceeds the measured flow out.
wherein determining using the processor, step (iv) comprises the processor determining whether the magnitude of the pit volume difference exceeds the pit volume influx event threshold, the measured pit volume exceeds the estimated pit volume, the magnitude of the flow estimate difference exceeds the flow out influx event threshold, and the measured flow out exceeds the estimated flow out, and not determining whether the magnitude of the pit volume difference exceeds the pit volume loss event threshold, the estimated pit volume exceeds the measured pit volume, the magnitude of the flow out difference exceeds the flow out loss event threshold, and the estimated flow out exceeds the measured flow out.
Claim 7 
Claim 37
wherein the weights are determined using a time sensitive regression.
wherein the weights are determined as a time sensitive regression from the measured flow in readings measured within five minutes of one or both of the pump on and off transient events.
Claim 8
Claim 40
wherein the estimated flow out further comprises a sum of scaled and historical readings of changes with respect to time of a difference between hole depth and bit depth.
wherein the estimated flow out further comprises a sum of scaled and historical readings of changes with respect to time of a difference between hole depth and bit depth.
Claim 9
Claim 41
wherein weights used to scale the readings of changes with respect to time of the difference between hole depth and bit depth are determined during or around events during which bit depth changes while hole depth stays constant.
wherein weights used to scale the readings of changes with respect to time of the difference between hole depth and bit depth are determined using a time sensitive regression and within five minutes of events during which bit depth changes while hole depth stays constant.
Claim 10
Claim 41
wherein the weights used to scale the readings of changes with respect to time of the difference between hole depth and bit depth are determined within five minutes of events during which bit depth changes while hole depth stays constant.
wherein weights used to scale the readings of changes with respect to time of the difference between hole depth and bit depth are determined using a time sensitive regression and within five minutes of events during which bit depth changes while hole depth stays constant.
Claim 11
Claim 41
wherein the weights used to scale the readings of changes with respect to time of the difference between hole depth and bit depth are determined using a time sensitive regression.
wherein weights used to scale the readings of changes with respect to time of the difference between hole depth and bit depth are determined using a time sensitive regression and within five minutes of events during which bit depth changes while hole depth stays constant.
Claim 12
Claim 33
(a) determining, using a processor, an estimated pit volume, wherein the processor determines the estimated pit volume by using historical flow in measurements; 





(b) determining, using the processor, a pit volume difference between estimated pit
volume and measured pit volume, and at least one of: (i) whether the magnitude of the pit volume difference exceeds an influx event
threshold and the measured pit volume exceeds the estimated pit volume;
and (ii) whether the magnitude of the pit volume difference exceeds a loss event
threshold and the estimated pit volume exceeds the measured pit volume;








(c) when the processor determines that the magnitude of the pit volume difference
exceeds the influx event threshold and the measured pit volume exceeds the
estimated pit volume, identifying the influx event as occurring; and




(d) when the processor determines that the magnitude of the pit volume difference
exceeds the loss event threshold and the estimated pit volume exceeds the measured
pit volume, identifying the loss event as occurring.
an estimated pit volume and an estimated flow out, wherein the estimated flow out comprises a sum of scaled and historical measured flow in readings, wherein weights used to scale the measured flow in readings are determined using the measured flow in readings measured during or around one or both of pump on and off transient events; 

(ii) a pit volume difference between the estimated pit volume and a measured pit volume;
(iii) a flow out difference between the estimated flow out and a measured flow out; (iv) at least one of: (1) whether the magnitude of the pit volume difference exceeds a pit volume influx event threshold, the measured pit volume exceeds the estimated pit volume, the magnitude of the flow estimate difference exceeds a flow out influx event threshold, and the measured flow out exceeds the estimated flow out; and (2) whether the magnitude of the pit volume difference exceeds a pit volume loss event threshold, the estimated pit volume exceeds the measured pit volume, the magnitude of the flow out difference exceeds a flow out loss event threshold, and the estimated flow out exceeds the measured flow out;

(b) when the processor determines that the magnitude of the pit volume difference exceeds the pit volume influx event threshold, the measured pit volume exceeds the estimated pit volume, the magnitude of the flow estimate difference exceeds the flow out influx event threshold, and the measured flow out exceeds the estimated flow out, identifying the influx event as occurring; and

(c) when the processor determines that the magnitude of the pit volume difference exceeds the pit volume loss event threshold, the estimated pit volume exceeds the measured pit volume, the magnitude of the flow out difference exceeds the flow out loss event threshold, and the estimated flow out exceeds the measured flow out, identifying the loss event as occurring.
Claim 13
Claim 58
wherein the estimated pit volume comprises a difference between a sum of historical flow out measurements and a sum of historical flow in measurements
wherein the processor determines the estimated pit volume as comprising a difference between a sum of historical flow out measurements and a sum of historical flow in measurements.
Claim 14
Claim 60
wherein the flow in measurements that are summed are compensated for the time for drilling fluid to travel from a mud tank to an input flow meter.
wherein the flow in measurements that are summed are compensated for a time for a drilling fluid to travel from a mud tank to an input flow meter and the time for drilling fluid to exit the mud tank as a result of a stroke of a mud pump.
Claim 15 
Claim 62
wherein the flow out measurements that are summed are compensated for the time for drilling fluid to travel from a return flow meter to a mud tank.
wherein the flow out measurements that are summed are compensated for a time for a drilling fluid to travel from a return flow meter to a mud tank.
Claim 16
Claim 63
wherein the historical flow in and flow out measurements correspond to flow in and flow out during or around one or both of pump on and off transient events.
wherein the historical flow in and flow out measurements correspond to flow in and flow out within five minutes of one or both of pump on and off transient events.
Claim 17
Claim 65
(a) determining a sum of scaled and historical measured readings of changes with respect to time of flow in, wherein weights used to scale the readings of changes with respect to time of flow in are determined from measured flow in readings measured during or around one or both of pump on and off transient events; and

(b) summing the sum of scaled and historical measured readings of changes with respect to time of flow in to determine the estimated pit volume.
(a) determining a sum of scaled and historical measured readings of changes with respect to time of flow in, wherein weights used to scale the readings of changes with respect to time of flow in are determined from the measured flow in readings measured during or around one or both of the pump on and off transient events; and

(b) summing the sum of scaled and historical measured readings of changes with respect to time of flow in to determine the estimated pit volume.
Claim 18
Claims 33 and 48
determining, using a processor, an estimated pit volume, wherein the processor determines the estimated pit volume by applying at least one of a time and depth sensitive regression;

(b) determining, using the processor, a pit volume difference between the estimated pit volume and a measured pit volume, and at least one of: (i) whether the magnitude of the pit volume difference exceeds an influx event threshold and the measured pit volume exceeds the estimated pit volume; and (ii) whether the magnitude of the pit volume difference exceeds a loss event threshold and the estimated pit volume exceeds the measured pit volume;







(c) when the processor determines that the magnitude of the pit volume difference exceeds the influx event threshold and the measured pit volume exceeds the estimated pit volume, identifying the influx event as occurring; and





(d) when the processor determines that the magnitude of the pit volume difference exceeds the loss event threshold and the estimated pit volume exceeds the measured pit volume, identifying the loss event as occurring.

(CLM 48) wherein the processor determines the estimated pit volume by applying a time and depth sensitive regression.


(CLM 33) (ii) a pit volume difference between the estimated pit volume and a measured pit volume; (iv) at least one of: (1) whether the magnitude of the pit volume difference exceeds a pit volume influx event threshold, the measured pit volume exceeds the estimated pit volume, the magnitude of the flow estimate difference exceeds a flow out influx event threshold, and the measured flow out exceeds the estimated flow out; and (2) whether the magnitude of the pit volume difference exceeds a pit volume loss event threshold, the estimated pit volume exceeds the measured pit volume, the magnitude of the flow out difference exceeds a flow out loss event threshold, and the estimated flow out exceeds the measured flow out;

(b) when the processor determines that the magnitude of the pit volume difference exceeds the pit volume influx event threshold, the measured pit volume exceeds the estimated pit volume, the magnitude of the flow estimate difference exceeds the flow out influx event threshold, and the measured flow out exceeds the estimated flow out, identifying the influx event as occurring; and

(c) when the processor determines that the magnitude of the pit volume difference exceeds the pit volume loss event threshold, the estimated pit volume exceeds the measured pit volume, the magnitude of the flow out difference exceeds the flow out loss event threshold, and the estimated flow out exceeds the measured flow out, identifying the loss event as occurring.
Claim 19
Claim 46
wherein the processor determines the estimated pit volume using the time sensitive regression and not the depth sensitive regression.
wherein the processor determines the estimated pit volume by applying a time sensitive regression.
Claim 20 
Claim 47
wherein the processor determines the estimated pit volume using the depth sensitive regression and not the time sensitive regression.
wherein the processor determines the estimated pit volume by applying a depth sensitive regression.
Claim 21
Claim 48
wherein the processor determines the estimated pit volume using the depth sensitive regression and the time sensitive regression.
wherein the processor determines the estimated pit volume by applying a time and depth sensitive regression.
Claim 22
Claim 34
wherein the processor determines whether the magnitude of the pit volume difference exceeds the influx event threshold and the measured pit volume exceeds the estimated pit volume, and whether the magnitude of the pit volume difference exceeds the loss event threshold and the estimated pit volume exceeds the measured pit volume.
wherein determining using the processor, step (iv) comprises the processor determining whether the magnitude of the pit volume difference exceeds the pit volume influx event threshold, the measured pit volume exceeds the estimated pit volume, the magnitude of the flow estimate difference exceeds the flow out influx event threshold, and the measured flow out exceeds the estimated flow out, and not determining whether the magnitude of the pit volume difference exceeds the pit volume loss event threshold, the estimated pit volume exceeds the measured pit volume, the magnitude of the flow out difference exceeds the flow out loss event threshold, and the estimated flow out exceeds the measured flow out.
Claim 23
Claim 50
(a) the estimated pit volume is determined as a sum of the depth sensitive regression and the time sensitive regression;
(b) each of the depth and time sensitive regressions is a linear regression;
(c) the depth sensitive regression is determined from historical measurements of hole depth and the pit volume; and
(d) the time sensitive regression is determined from historical values of the depth sensitive regression.
(a) the estimated pit volume is determined as a sum of the depth sensitive regression and the time sensitive regression;
(b) each of the depth and time sensitive regressions is linear;
(c) the depth sensitive regression is determined from historical measurements of hole depth and the pit volume; and
(d) the time sensitive regression is determined from historical values of the depth sensitive regression.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1-4 recite a method, which is a process, which is a statutory category of invention. Claims 5-11 recite a method, which is a process, which is a statutory category of invention. Claims 12-17 recite a method, which is a process, which is a statutory category of invention. Claims 18-23 recite a method, which is a process, which is a statutory category of invention. Therefore, claims 1-23 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 14, 17 and 19 recite the abstract idea of determining an influx or loss event based on a set of data, constituting an abstract idea based on Mental Processes including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively based on Mathematical Concepts including mathematical relationships, mathematical formulas or equations, and mathematical calculations. The limitation of “determining, using …, an estimated pit volume, wherein … determines the estimated pit volume as one of a value less than or equal to a trailing median of a measured pit volume and a value greater than or equal to the trailing median of the measured pit volume;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Also, the limitation of “determining, …, a pit volume difference between the estimated pit volume and a measured pit volume, and: (i) when … determines the estimated pit volume as the value less than or equal to the trailing median, whether the magnitude of the pit volume difference exceeds an influx event threshold and the measured pit volume exceeds the estimated pit volume; and (ii) when … determines the estimated pit volume as the value greater than or equal to the trailing median, whether the magnitude of the pit volume difference exceeds a loss event threshold and the estimated pit volume exceeds the measured pit volume;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Also, the limitation of “when … determines that the magnitude of the pit volume difference exceeds the influx event threshold and the measured pit volume exceeds the estimated pit volume, identifying the influx event as occurring; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Also, the limitation of “when … determines that the magnitude of the pit volume difference exceeds the loss event threshold and the estimated pit volume exceeds the measured pit volume, identifying the loss event as occurring.” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, or alternatively a mathematical concept, including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Also, in claim 5, the limitation of “determining, using …, an estimated flow out, wherein the estimated flow out comprises a sum of scaled and historical measured flow in readings, wherein weights used to scale the measured flow in readings are determined using the measured flow in readings measured during or around one or both of pump on and off transient events;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Also, in claim 5, the limitation of “determining, …, a flow out difference between the estimated flow out and measured flow out, and at least one of: (i) whether the magnitude of the flow out difference exceeds an influx event threshold and the measured flow out exceeds the estimated flow out; and (ii) whether the magnitude of the flow out difference exceeds a loss event threshold and the estimated flow out exceeds the measured flow out;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Also, in claim 5, the limitation of “when … determines that the flow out difference exceeds the influx event threshold and the measured flow out exceeds the estimated flow out, identifying the influx event as occurring; and” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Also, in claim 5, the limitation of “when … determines that the flow out difference exceeds the loss event threshold and the estimated flow out exceeds the measured flow out, identifying the loss event as occurring” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Also, in claim 12, the limitation of “determining, using a processor, an estimated pit volume, wherein the processor determines the estimated pit volume by using historical flow in measurements;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Also, in claim 18, the limitation of “determining, using a processor, an estimated pit volume, wherein the processor determines the estimated pit volume by applying at least one of a time and depth sensitive regression;” as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper.
Dependent claims 2-4, 6-11, 13-17 and 19-23 further narrow the abstract idea, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 5, 12 and 18 recite the additional element of “a processor” which is also recited in claims 4, 6, 17, 19, 20, 21 and 22, however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instructions on how to detect an influx or loss even with data used by a processor. There is no improvement to the computer running the application. There is no particular machine on which the claimed invention is applied.
Dependent claims 2-4, 6-11, 13-17 and 19-23 further narrow the abstract idea, identified in the independent claims, and do not introduce additional elements that integrate the claimed invention into a practical application.
Step 2B: Claims 1, 5, 12 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 1, 5, 12 and 18 recite the additional element of “a processor” which is also recited in claims 4, 6, 17, 19, 20, 21 and 22, however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2, 3 are directed to further limiting the value of the estimated pit volume, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 4 is directed to further limiting the method by performing the calculations with an additional pit volume, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 6 is directed to further limiting the method by determining a magnitude of the flow out, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claims 7, 9, 10 and 11 is directed to further limiting the method by defining weights, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 8 is directed to further limiting the method by defining the flow out, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 13 is directed to further limiting the method by defining the estimated pit volume, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claims 14 and 15 are directed to further limiting the method by further defining the flow measurements, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 16 is directed to further limiting the method by defining the historical flow, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 17 are directed to further limiting the method by defining how the estimated pit volume is determined, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claims 19, 20 and 21 are directed to further limiting the method by further defining how the estimated pit volume is calculated, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 22 is directed to further limiting the method by defining the response to different pit volumes, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Dependent claim 23 is directed to further limiting the method by defining the regressions used, which is directed to “Mental concepts” or alternatively “Mathematical concepts”.
Accordingly, claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without anything significantly more.

Allowable Subject Matter
Claims 1-23 are allowable over the prior art. The closest pieces of prior art Hernandez et al. USPPN 2015/0235544, Milner et al. USPPN 2014/0345940, Peltier USPN 4,840,061 and i Reitsma USPPN 2011/0042076. The instant claims distinguish over the closest prior art of record by at least the use pit and tank volume values instead of the slopes of tank values disclosed by the prior art. This applies to trailing medians, sum of scaled and historical readings, historical flow, as well as time and depth sensitive regression. The use of the pit or tank volume in conjunction with each of these calculations is not taught by the prior art. See also reasons for allowance in 15/518,453, which contains similar subject matter also included in the instant claims. In view of this, the claims are allowable over the prior art as a whole.
However, claims 1-23 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and the Double Patenting Rejection set forth for one or more claims in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al. “Advancing Deepwater Kick Detection”: Also teaches detection of a kick with a flow valve that is connected to a tank. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147